Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Reissue: Non-Final Office Action
Procedural Posture
On 1/1/2019:	U.S. Patent No. 10,167,500 issued to Becker et al. with claims 1-20.  

On 4/29/2019:	Applicants filed U.S. Reissue Patent Application No. 16/398,161 for U.S. Patent No. 10,167,500.  

AIA  STATUS
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Ongoing Duty To Disclose
Applicant(s) is/are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,167,500 is or was involved.  These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.  

Status of the Claims
Claims 1-21 are currently pending and are the subject of this Office Action.  Claims 1-20 were originally issued in U.S. Patent No.: 10,167,500.  Claim 21 is newly presented 

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Official Gazette Publication
The Official Gazette (O.G.) publication date for this reissue application was 10/22/19.  

Defective Declaration/Oath
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  
It is unclear why the original patent is wholly or partially inoperative or invalid because the patentee claimed less than he had the right to claim in the patent.  The error statement in the declaration does not sufficiently point out a proper error for the basis of the reissue.  See MPEP § 1414 I and II, which state, in relevant part: 

…applicant needs to state all the reasons why the patent is wholly or partly inoperative or invalid in the reissue oath/declaration.

It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.



Although applicants state "An additional dependent claim specifying the label is acridinium is added", this statement is not sufficiently specific as it does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  Applicants have not pointed out what the original claims lacked that the newly added claim(s) has, or vice versa.  Applicants are advised that they must be specific in pointing out the differences between the added claim(s) and the original claims (i.e., the new or deleted features).  Further, correction of the AIA  status itself is not a valid error upon which a reissue can be based, although correction of a failure to claim or make reference to prior copending applications (which might result in a change in the AIA  status) may be a proper error for the basis of the reissue.  See MPEP § 1402.  
It is noted that the reissue error may be directed solely to the failure to previously present narrower claims, which are being added by reissue. In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011) provides that "the omission of a narrower claim from a patent can render a patent partly inoperative by failing to protect the disclosed invention to the full extent allowed by law."  This permits submission of additional claims that are narrower in scope than the preexisting patent claims, without any narrowing of the preexisting patent claims, as is the case here.  See MPEP § 1402(I) and 1414(II)(A).  It is suggested that applicants expressly point to the appropriate original claims and then specifically state what the new claim(s) lacked that the newly added 

CLAIM REJECTIONS - 35 USC § 251
Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office Action.  

Conclusion
Claims 1-21 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached at (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
All correspondence relating to this reissue proceeding should be directed to:
By EFS: 	Registered users may submit via the electronic filing system EFS-Web at:
https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax: 		(571)-273-9900

By mail to: 		Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand: 		Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Kevin S Orwig/
           Patent Reexamination Specialist
CRU 3991                                                                                                                                                                                             

/Bruce Campell/
Patent Reexamination Specialist
CRU 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU 3991